Evans, P. J.
1. There was no abuse of discretion in refusing a continuance to the defendant.
2. In an action of complaint for land by the widow of a vendee against the vendor in possession, profert in evidence of a deed from the vendor to the vendee, conveying the premises, and testimony that the plaintiff is the widow and sole heir at law of the vendee, who died leaving no debts and upon whose estate there is no administration, makes out a prima facie case for the plaintiff. Powell on Actions for Land, § 384. Civil Code § 3355.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.